Exhibit 10.3

 

 

February 15, 2017

 

 

 

LEAP Development, LLC

11410 Long Pine Drive

Houston, Texas 77077

 

 

Re: Amendment of Consulting Agreement

 

 

Dear Robert:

 

This letter constitutes notice of the automatic twelve month extension and
serves as an amendment, effective immediately, to the consulting agreement
between you and Synthesis Energy Systems, Inc. (the "Company") dated effective
February 15, 2016 (the "Consulting Agreement"). The compensation to be paid to
you for Ongoing Services (as defined in the Consulting Agreement) shall be
increased to $15,000 per month until June 15, 2017, or subject to the
termination provisions in Section 2 of the Consulting Agreement, whichever
occurs first.

 

This letter does not affect any other terms of the Consulting Agreement. If you
have any questions regarding this matter, please let me know.

 

Regards,

 

 

 

/s/ DeLome Fair                                       

DeLome Fair

President and Chief Executive Officer

Synthesis Energy Systems, Inc.

 

 

 

 

Acknowledged and Agreed on February 15, 2017

 

 

 

/s/ Robert Rigdon                                    

Robert Rigdon

LEAP Development, LLC

Managing Member

 

 

 

